Case 1:17-cv-05833-DLC Document 482 Filed 08/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NORMA KNOPF and MICHAEL KNOPF, : l7cv5833 (DLC)

Plaintiffs, : ORDER
-V¥r- .

FRANK M. ESPOSITO, DORSEY & WHITNEY,
LLP, NATHANIEL H. AKERMAN, EDWARD 5S.
FELDMAN, and MICHARI HAYDEN SANFORD,

Defendants.

DENISE COTE, District Judge:

The Clerk of Court has received a flash drive containing
three audio file exhibits from non-party witness Michael
Sanford. Sanford has previously submitted these exhibits to
this Chambers via email. Accordingly, it is hereby

ORDERED that the Clerk of Court is directed to accept
Sanford’s submission for filing and shall retain the thumb drive
in the case file.

Dated: New York, New York
August 20, 2021

Jha

NISE COTE
United Sates District Judge
|

f

 
